Citation Nr: 0529643	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-22 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for calcification of the 
hilar region of the lungs and chronic obstructive pulmonary 
disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO.  

The matter of service connection for a lung disability 
manifested by asthma is referred to the RO for all indicated 
action.  



FINDINGS OF FACT

1.  The veteran was not shown to have had calcification of 
the hilar region of the lungs at the time of his entry into 
active service.  

2.  The veteran's calcification of the hilar region of the 
lungs is shown as likely as not to have had its clinical 
onset during his period of active service.  

3.  The currently demonstrated mediastinal and perihilar 
calcific lung densities are shown to be due to the changes 
noted during the veteran's period of active service.  

4.  The currently demonstrated chronic obstructive pulmonary 
disease is shown as likely as not to be due manifestations 
exhibited during the veteran's extensive period of military 
service.  



CONCLUSION OF LAW

1.  The veteran's calcification of the hilar regions of the 
lungs clearly and unmistakably did not exist prior to 
service; the presumption of soundness cannot be rebutted.  
38 U.S.C.A. §§ 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2005).  

2.  The veteran's lung disability manifested by mediastinal 
and perihilar calcific densities is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by chronic obstructive lung disease was 
incurred in service.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In a letter dated in October 2002, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the July 2003 statement of the case, the RO provided the 
regulations governing service connection, and thereby 
informed the veteran of the evidence needed to substantiate 
the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

The veteran's in-service medical examinations and reports of 
medical history indicate that the veteran had a history of 
whooping cough as a child.  

The January 1952 enlistment examination is negative for any 
lung or respiratory disorder.  The chest X-ray study was 
negative.  

An April 1953 service medical record indicates that the 
veteran complained of shortness of breath, tightness in the 
chest, and a cough for 3 to 4 days.  The impression was that 
of mild bronchitis.  

An August 1954 chest X-ray study showed an area of 
calcification in both hilar regions, with large area of 
calcification in the left hilar area.  Lungs were otherwise 
clear.  The impression was that of normal chest.  A May 1955 
chest X-ray study showed a normal chest.  

The February 1956 re-enlistment examination is negative for 
any lung or respiratory disorder, and the chest X-ray study 
was negative.  

The November 1955 separation examination is negative for any 
lung or respiratory disorder.  The chest X-ray study was 
negative.  

A March 1960 hospital admission summary indicates that the 
veteran was seen for an acute upper respiratory infection.  A 
1960 chest X-ray study showed a normal chest. 

An April 1965 chest X-ray study showed a calcified primary 
complex on the left lung.  No active disease was seen 
involving the heart lung, or pleura.  The impression was that 
of essentially normal findings.  

The October 1965 in-service examination is negative for any 
lung or respiratory disorder.  The chest X-ray study was 
negative.  

An April 1967 chest X-ray study showed a calcified node in 
the left hilum and apparently a small calcified focus in the 
lingula segment of the left upper lobe.  The diagnosis was 
that of "findings described could be the result of an old 
tuberculous infection."  

The June 1967 in-service examination is negative for any lung 
or respiratory disorder.  The chest X-ray study was negative.  
A May 1969 chest X-ray study showed a negative chest.  

A January 1970 chest X-ray study showed bilateral hilar and 
paratracheal calcified nodes present.  The lung fields were 
fully expanded and free of infiltrate and tumor.  There was 
no evidence of pneumonia.  The diagnosis was that of 
calcified hilar and paratracheal nodes.  A June 1970 chest X-
ray showed a negative chest.  

The September 1970 in-service examination is negative for any 
lung or respiratory condition.  The chest X-ray study was 
negative.  

A January 1972 service medical record indicates that the 
veteran had a productive cough. On examination, his chest was 
clear.  The impression was that of resolving pneumonia.  

A January 1972 chest X-ray study showed a pneumonic 
infiltrate in the posterior segment of the right lower lobe. 
The left lung was clear.  The diagnosis was that of pneumonia 
of the right lower lobe.  

A February 1972 chest X-ray study indicated that the 
veteran's pneumonia had almost completely resolved.  It was 
noted that there was still some residual infiltration but not 
enough to warrant any further follow-up films.  

The September 1972 retirement examination is negative for any 
lung or respiratory disorder.  The chest X-ray study 
indicated a calcified ductous node; no change since 1963.  

The November 1974 VA examination indicates that on X-ray, the 
veteran's lung fields were clear.  The impression was that of 
normal chest.  

An October 1984 private X-ray report indicated that the 
veteran's lungs were both clear.  A calcified lymph node in 
the projection of the ascending aorta, just below the aortic 
knob, was noted.  

An August 2000 private treatment record indicates that the 
veteran was a smoker of three to four packs a day, from the 
age of 14 to 48.  He reported a history of exposure to TB 
while in the military.  An examination was conducted.  

The examiner diagnosed the veteran with dyspnea on exertion 
and stated that the dyspnea could represent an atypical form 
of exercise induced asthma, atypical cardiac ischemia, an 
abnormal response to a medication that was started at the 
time of his heart catheterization, or the veteran could have 
normal lung physiology with an atypical response to his 
exercise program.  

The examiner also noted that the veteran had a Ghon complex, 
which likely represented old TB exposure.  It was noted that 
there was no evidence of active tuberculosis.  

An August 2000 private X-ray report indicated that the lungs 
were clear of an acute process.  A calcified left 
paratracheal node was noted.  The impression was that of 
negative chest, nothing acute.  

A September 2000 private stress test report indicates that 
the veteran had a pre-exercise obstruction noted on 
spirometry, and it was suspected that his high dead space in 
association with the airway obstruction was the cause of the 
exertional dyspnea with an underlying diagnosis of his 
reactive airway disease.  The veteran was placed on 
bronchodilotherapy.  

An October 2000 private treatment record indicates that the 
veteran had exercise induced asthma, currently well 
controlled with the use of medication prior to exercise.  

The examiner also noted that the veteran had a Ghon complex, 
which was likely related to old TB.  An October 2001 record 
also indicates that the veteran's Ghon complex was likely 
related to old TB or fungal disease.

An October 2002 private X-ray report indicated that the 
veteran complained of having shortness of breath.  An X-ray 
study showed no acute-appearing bone or soft tissue 
abnormality.  There was a calcified node.  No infiltrates.  
The upper lungs were hyperlucent, compatible with 
emphysematous change.  The impression was no acute change of 
the chest; probably emphysema.  

The February 2003 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran complained of having 
had exertional shortness of breath.  He denied any history of 
chronic cough.  He denied any hospitalizations for 
respiratory infections.  

On examination, the veteran's lungs were clear without rales 
or wheezes.  Chest X-ray study showed prominent mediastinal 
and less prominent perihilar calcific densities, likely 
granulomas and chronic obstructive pulmonary disease.  

An addendum to the February 2003 VA examination indicates 
that most likely the calcification of the peribronchial area 
shown on the veteran's chest X-ray studies from service 
occurred prior to his military enlistment.  The examiner 
stated that calcification occurred over a period of time of 
years.  

The examiner indicated that it was most likely that the 
veteran's current respiratory condition was not the result of 
service nor was it aggravated by service.  The examiner also 
stated that there was no correlation between the in-service 
chest X-ray findings and the veteran's current diagnosis of 
exercise induced asthma.  

A November 2003 private treatment record indicates that the 
veteran was seen for a follow-up of an abnormal diffusion 
capacity, as well as exercise induced asthma.  An examination 
of the veteran was conducted.  The examiner stated that he 
reviewed previous records at the veteran's request.  

The examiner noted that a 1952 chest X-ray was negative, and 
a 1970 report showed that bilateral hilar and paratracheal 
calcified lymph nodes.  The examiner stated that the 
calcifications found in 1970 "obviously" reflected the 
findings he had previously seen with a Ghon complex in the 
left hilum, suggestive of old TB or fungal disease.  

The assessment was that of exercise induced asthma; abnormal 
diffusion capacity, which raised the possibility of 
interstitial lung disease, cardiac dysfunction, or other 
etiologies, not related to the Ghon complex; and history of 
Ghon complex of the left hilum, likely from old TB or 
possibly fungal disease.  

The examiner also stated that the veteran's chest X-ray 
apparently became abnormal between the years of 1952 and 
1970, and in the examiner's opinion, he believed that the X-
ray abnormality was likely related to old TB or fungal 
disease.  He stated that in his opinon, the Ghon complex was 
not the cause of his current decreased diffusion capacity.  


Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and active tuberculosis becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The 
burden falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner, 02-7347.  If this burden is met, then the veteran is 
not entitled to service-connected benefits. Wagner, 02-7347.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant v. Principi, 17 Vet. App. 
116, 127-128 (2003) (Court cited the definition set forth in 
Paragraph D of VA Regulation 1063).

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., 
undebatable.... [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Analysis

Despite the February 2003 VA examiner's statements that the 
veteran's peribronchial calcifications preexisted active 
service, peribronchial calcifications or any other lung 
disability was not noted at the time of the enlistment 
examination.  

Consequently, the veteran is presumed to have been sound 
condition at that time and the presumption of soundness 
applies in this case.  See 38 U.S.C.A. §§ 111, 1132, 1137.  

To rebut this presumption, it must be shown by clear and 
unmistakable evidence that a lung disability existed prior to 
service and that a lung disability was not aggravated by 
service.  

After a longitudinal review of the record, the Board finds 
that the evidence does not clearly and unmistakably, or 
undebatably, demonstrate that the veteran's peribronchial 
calcifications preexisted his entry into service in January 
1952.  

On review of the approximately twenty years of in-service 
treatment and post-service evaluations included in the 
veteran's file, the Board finds that only the March 2003 
addendum to the February 2003 VA examination indicates that 
the veteran's peribronchial calcifications occurred prior to 
his entrance into the service.  

Therefore, the evidence does not clearly and unmistakably 
establish that that lung disability existed before 
examination, acceptance and enrollment.  38 U.S.C.A. §§ 1111, 
1132; Wagner, No. 02-7347, slip op. at 9; see VAOGCPREC 3-
2003 (July 16, 2003).  

Because the presumption of soundness under 38 U.S.C.A. 
§§ 1111 and 1132 has not been rebutted, the Board finds that 
the currently demonstrated lung disability manifested by 
mediastinal and perihilar calcific densities must be 
considered to have been incurred in service.  Hence, service 
connection is warranted for this condition.  

While there is no indication in the veteran's service medical 
records or on his service retirement examination that he had 
chronic obstructive pulmonary disease during his extensive 
period of active duty, he did exhibit lung symptoms during 
service.  

On one occasion in 1953, the records indicate that the 
veteran had a mild bronchitis.  In January 1972, the veteran 
was found to have pneumonia.  The Board finds that the 
instances of bronchitis and pneumonia in service cannot be 
viewed as being isolated events, but must be studied in light 
of the veteran's overall history and current findings.  

The February 2003 VA examiner found that there was no 
correlation between the in-service chest X-ray findings and 
the veteran's current diagnosis of exercise-induced asthma.  
However, the examiner did not address the previously recorded 
history of the veteran having had a smoking habit of long 
duration or his having had tuberculosis in service or 
otherwise discuss the actual lung manifestations noted during 
his service.  

Having reviewed the entire evidentiary record, the Board 
finds in this regard that a basis is presented for concluding 
that the currently demonstrated chronic obstructive pulmonary 
pathology is due to a disease process that as likely as not 
was incurred during his long period of active military 
service.  

In light of these circumstances, and by extending the benefit 
of the doubt to the veteran, service connection for chronic 
obstructive pulmonary disease is warranted.  



ORDER

Service connection for lung disability manifested by 
mediastinal and perihilar calcific densities and chronic 
obstructive pulmonary disease is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


